Filed by Pan American Silver Corp. pursuant to Rule 425 under the Securities Act of Commission file number: 000-13727 Subject Company: Aquiline Resources Inc. Commission file number: N/A Pan American Silver Corp. to Launch Friendly Offer for Aquiline Resources Inc. Pan American will add world class silver development project to its portfolio Aquiline shareholders receive 37% premium (Note: All currency figures are in CDN$, unless otherwise indicated) Vancouver, British Columbia – October 14, 2009 –Pan American Silver Corp. (“Pan American”) (TSX:PAA; NASDAQ:PAAS) and Aquiline Resources Inc. (“Aquiline”) (TSX:AQI) are pleased to announce that they have signed a support agreement (the “Support Agreement”) pursuant to which Pan American will make a formal take-over bid to acquire all of the issued and outstanding shares of Aquiline (the “Share Offer”).Contemporaneously with the Share Offer, Pan American also proposes to make formal take-over bids for each outstanding series of Aquiline warrants and the Aquiline convertible debenture (together, the “Convertible Security Offers”). The transaction value implied by all of the offers is approximately $626 million. The Share Offer will be made on the basis of 0.2495 of a Pan American common share, plus 0.1 of a Pan American common share purchase warrant for each Aquiline common share.Each of these warrants will entitle the holder to acquire one Pan American common share at a price of $35.00 per Pan American common share for a period of five years after the date on which Pan American first pays for Aquiline common shares tendered to the Share Offer (the “Five Year Pan American Warrant”). The consideration offered pursuant to the Convertible Security Offers will consist of replacement Pan American securities, exercisable to acquire Pan American common shares, with similar terms to the respective Aquiline securities, subject to an adjustment based on a 0.2495 exchange ratio. Based on the closing price of Pan American common shares on the TSX on
